                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


MCDONNEL GROUP, LLC                                   CIVIL ACTION


VERSUS                                                NO. 18-1380
                                                      c/w 19-2227; 19-2230


STARR SURPLUS LINES                                   SECTION: “H” (2)
INSURANCE COMPANY, ET AL.                             (No. 18-1380)



                         ORDER AND REASONS
      Before the Court is Defendants’ Motion (Doc. 101) appealing (1) a
November 28, 2018 Order by Magistrate Judge Wilkinson that denied
Defendants’ motion to enforce a subpoena duces tecum and (2) a January 2,
2019 Order by Judge Wilkinson that denied Defendants’ motion for
reconsideration of the Court’s refusal to enforce the subpoena duces tecum. For
the following reasons, the Motion is DENIED.


                              BACKGROUND
      This insurance coverage dispute arises out of construction delays caused
by water damage during the restoration of the Jung Hotel in downtown New
Orleans. In 2014, Intervenor Plaintiff Jung, L.L.C. (“Jung”) hired Plaintiff
McDonnel Group, L.L.C. (“McDonnel”) to oversee the renovation of the Jung
Hotel. The agreement between Jung and McDonnel required McDonnel to
purchase builder’s risk insurance policies on the renovation project. Pursuant


                                      1
to that agreement, McDonnel obtained insurance policies with Defendants
Starr Surplus Lines Insurance Company (“Starr”) and Lexington Insurance
Company (“Lexington”). Each policy covered 50% of the renovation project, and
together the two policies insured the project in its entirety.
        McDonnel alleges that it incurred costs during the hotel renovation
covered by its insurance policies with Defendants for which Defendants have
refused to fully reimburse McDonnel. Intervenor Jung argues that it qualifies
as an additional insured under McDonnel’s policies with Defendants and that
Defendants also must reimburse Jung delay-related losses it suffered during
the renovation.
        The parties in this suit have been engaged in discovery for months, and
the process has been contentious. The discovery dispute at issue here involves
a subpoena duces tecum served by Defendants on J. Caldarera & Co., Inc. on
June 11, 2018. 1 J. Caldarera & Co. employs Joe Caldarera, an insurance claims
consultant hired by Plaintiff McDonnel. The subpoena requested that
Caldarera produce numerous records that he had created or relied on during
his consultations with McDonnel regarding the hotel renovation project. 2
        On November 9, 2018, Defendants filed a motion to enforce the
subpoena. 3 Defendants argued that Caldarera had produced some, but not all,
of the records requested in the subpoena; that he had waived any objection to
the subpoena; and that they were entitled to an order from the Court enforcing
the subpoena. McDonnel opposed the motion, which was referred to Magistrate
Judge Wilkinson.




1   See Doc. 56-1.
2   See id. at 7 (“Please produce Your entire file related to Your work for McDonnel for the
    Jung Hotel project.”).
3   See Doc. 56.

                                              2
         On November 28, 2018, Judge Wilkinson denied Defendants’ motion to
enforce the subpoena. 4 Judge Wilkinson’s Order read, in relevant part:
         The subject subpoena was served on plaintiff’s expert witness. The
         subpoena is overly broad in that it includes materials that are
         protected from discovery or disclosure by Fed. R. Civ. P.
         26(b)(4)(A)-(C). In addition, when considered against the backdrop
         of the required disclosures the expert must make pursuant to Fed.
         R. Civ. P. 26(a)(2), the opportunity to depose testifying experts
         pursuant to Fed. R. Civ. P. 26(b)(4)(A), and the other expert
         materials that have already been produced through defendants’
         discovery requests sent directly to plaintiff, several of which are
         virtually identical to the subject requests delivered to plaintiff’s
         expert, including those addressed above, I find that the additional
         discovery sought through this motion is unreasonably cumulative
         and duplicative and that defendants have had and will have
         through expert deposition ample opportunity through other
         discovery in the case to obtain this information. Fed. R. Civ. P.
         26(b)(C)(i) and (ii).
Defendants on December 12, 2018, filed a motion for reconsideration of the
order that denied Defendants’ request to enforce the subpoena. 5 On January 2,
2019, Judge Wilkinson denied the Motion for Reconsideration. Defendants now
appeal both Judge Wilkinson’s initial denial of Defendants’ request to enforce
the subpoena duces tecum and Judge Wilkinson’s denial of Defendants’ request
for reconsideration. Plaintiff opposes this appeal.


                                LEGAL STANDARD
         With the consent of the presiding district judge, a magistrate judge may
adjudicate non-dispositive pre-trial motions. 6 A magistrate judge is afforded




4   See Doc. 77.
5   See Doc. 93.
6   28 U.S.C. § 636(b)(1)(A).

                                          3
broad discretion in resolving such motions. 7 A party aggrieved by the
magistrate judge’s ruling may appeal to the district judge within fourteen days
after service of the ruling. 8 A district judge may modify or set aside any part of
the magistrate judge’s order that is “clearly erroneous or is contrary to law.” 9
“An order is clearly erroneous if the court ‘is left with the definite and firm
conviction that a mistake has been committed.’” 10 An order is “‘contrary to law’
only if it fails to apply or misapplies relevant statutes, case law, or rules of
procedure.” 11


                              LAW AND ANALYSIS
      Under Rule 26(b)(1) of the Federal Rules of Civil Procedure, “[p]arties
may obtain discovery regarding any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case . . . .”
Rule 26(b)(2)(C) further provides,
      the court must limit the frequency or extent of discovery otherwise
      allowed by these rules or by local rule if it determines that:
             (i) the discovery sought is unreasonably cumulative or
             duplicative, or can be obtained from some other source that
             is more convenient, less burdensome, or less expensive;
             (ii) the party seeking discovery has had ample opportunity
             to obtain the information by discovery in the action; or
             (iii) the proposed discovery is outside the scope permitted by
             Rule 26(b)(1).



7  McCallon v. BP Am. Prod. Co., Nos. 05–0597, C/W 05–0700, 2006 WL 3246886, at *2 (E.D.
   La. Nov. 8, 2006).
8 FED. R. CIV. P. 72(a).
9 Id.
10 Alphonse v. Arch Bay Holdings, L.L.C., 618 F. App’x 765, 768 (5th Cir. 2015) (quoting

   Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).
11 Ordemann v. Unidentified Party, No. 06-4796, 2008 WL 695253, at *1 (E.D. La. Mar. 12,

   2008).

                                           4
In addition to the general limits on discovery cited above, Rule 26(b)(4)
provides additional limits on what parties may seek in discovery from
experts. 12
      In the subpoena duces tecum served upon J. Caldarera & Co.,
Defendants sought, among other records, the company’s “entire file related to
[Caldarera’s] work for McDonnel for the Jung Hotel project” and all
communications sent by Joe Caldarera or his employees to McDonnel
regarding the insurance claims at issue in this case. 13 Judge Wilkinson ruled
that the subpoena was overly broad because it sought information protected
from disclosure and that the information sought was unreasonably cumulative
and duplicative because Defendants either had already received such
information from McDonnel or Caldarera or could receive such information by
deposing Caldarera. 14
      Judge Wilkinson’s rulings were neither clearly erroneous nor contrary to
law. “A district court has broad discretion in all discovery matters . . . .” 15 Rule
26 expressly provides that a district court must limit discovery requests that
are unreasonably cumulative. 16 The Rule also places limits on the types of
discovery that may be obtained from an expert. 17 In the subpoena duces tecum,
Defendants sought numerous records that were created and used by Joe
Caldarera, who McDonnel has identified as an expert in its case. Judge
Wilkinson ruled that the request was overly broad because Defendants’ other
discovery requests sought the same material, and to the extent such



12 See FED. R. CIV. P. 26(b)(4).
13 See Doc. 56-1 at 7–8.
14 See Doc. 77 at 2.
15 Moore v. CITGO Ref. & Chemicals Co., L.P., 735 F.3d 309, 315 (5th Cir. 2013) (quoting

   Kelly v. Syria Shell Petroleum Dev. B.V., 213 F.3d 841, 855 (5th Cir. 2000)).
16 FED. R. CIV. P. 26(b)(2)(C)(i).
17 See FED. R. CIV. P. 26(b)(4).



                                           5
information was discoverable at all, there were other avenues of discovery by
which Defendants either had already received or could receive the information.
This Court agrees.
       Defendants have repeatedly argued to Judge Wilkinson that J.
Caldarera & Co. waived any objection it may have made to the subpoena by
failing to timely respond to it. Neither of Judge Wilkinson’s rulings address
this argument. In support of their argument, Defendants cite to a ruling by
Judge Wilkinson in a different case suggesting that failing to respond to a
subpoena is “almost certain to result in a contempt citation under Rule 45(g)
and a finding that all objections have been waived.” 18 While that may be true,
what is equally true—and what is pointed out by Judge Wilkinson in that same
ruling—is that “[t]he court retains discretion to decline to compel production
of requested documents when the request exceeds the bounds of fair discovery,
even if a timely objection has not been made.” 19 That is exactly what Judge
Wilkinson did here. Even assuming that J. Caldarera & Co. waived objections
to the subpoena, Judge Wilkinson determined that the information requested
by the subpoena was overly broad and impermissible under the Federal Rules.
That decision was neither clearly erroneous nor contrary to law. Accordingly,
this Court will not modify or set aside Judge Wilkinson’s rulings denying
Defendants’ request to enforce the subpoena duces tecum served on J.
Caldarera & Co.



18 Arthur J. Gallagher & Co. v. O’Neill, No. 17-2825, 2017 WL 5713361, at *1 (E.D. La. Nov.
   27, 2017), reversed on other grounds, No. 17-2825, 2017 WL 6524044 (E.D. La. Dec. 21,
   2017) (Feldman, J.).
19 O’Neill, 2017 WL 5713361, at *2 (quoting Schooler v. Wal-Mart Stores, Inc., No. 14-2799,

   2015 WL 4879434, at *1 (E.D. La. Aug. 14, 2015)). See Fifty-Six Hope Rd. Music, Ltd. v.
   Mayah Collections, Inc., No. 205CV01059KJDGWF, 2007 WL 1726558, at *4 (D. Nev. June
   11, 2007) (“Even where the court deems the party’s discovery objections . . . have been
   waived, it has the discretion to decline to compel production where the request far exceeds
   the bounds of fair discovery.”).

                                              6
                       CONCLUSION
For the foregoing reasons, Defendants’ Motion is DENIED.


               New Orleans, Louisiana this 4th day of April, 2019.




                            ____________________________________
                            JANE TRICHE MILAZZO
                            UNITED STATES DISTRICT JUDGE




                               7
